MEMORANDUM **
Malcolm L. Green appeals from the district court’s order denying his motion for resentencing following limited remand under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We conclude that the government has forfeited its right to enforce Green’s appeal waiver because the government failed to raise the argument during Green’s initial appeal. See United States v. Garcia-Lopez, 309 F.3d 1121, 1123 (9th Cir.2002).
Green contends that the sentence is too high in light of the factors set forth in 18 U.S.C. § 3553(a) and that the district court failed on remand to adequately discuss the § 3553(a) factors. These contentions are unreviewable. See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.